DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ting et al (hereinafter Ting – US Doc. No. 20200111930) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the 
Regarding claim 1, Ting discloses a display panel, comprising: a substrate comprising a through hole, wherein the through hole comprises a hole (Figure 7A, elements 130; see also Figure 2 – note that the light sensing element 132 is sitting inside the cavity [hole] 130); a plurality of light-emitting elements disposed on the substrate, wherein the through hole is located in a region between two of the plurality of the light-emitting elements (Figure 7A, element 120); a driving circuit disposed on the substrate and electrically connected to the plurality of the light-emitting elements (see paragraph 0030); and an optical sensor disposed corresponding to the through hole and receiving sensing light through the hole (Figure 2, element 132); wherein a width W of the hole meets a following equation: H ≤ W < D, wherein H is a depth of the hole, and D is a distance between the two of the plurality of the light-emitting elements (as shown in Figure 7A – note that the width of the holes 130 are smaller than the distance between the light emitting elements 120.
Regarding claim 2, Ting discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the two of the plurality of the light- emitting elements are adjacent light-emitting elements in a diagonal direction (as shown in Figure 7A).
Regarding claim 3, Ting discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the two of the plurality of the light- emitting 
Regarding claim 4, Ting discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the two of the plurality of the light- emitting elements are adjacent light-emitting elements in a vertical direction (as shown in Figure 7A).
Regarding claim 5, Ting discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the optical sensor is a camera module (see paragraph 0034).
Regarding claim 6, Ting discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that a width of a housing of the optical sensor is greater than a distance D between the two of the plurality of the light-emitting elements (see Figure 2 – note that the bottom of the cavity [hole] is larger than the top), the through hole further comprises a part where the optical sensor is disposed, the optical sensor is disposed in the part where the optical sensor is disposed, and the hole exposes the optical sensor (as shown in Figure 2 – note that element 132 is the optical sensor).
Regarding claim 7, Ting discloses all of the limitations of claim 6 as discussed in the claim 6 rejection above and further that H is greater than zero (see Figure 2 – note that H can be the opening in the top wall of element 130 and is certainly greater than zero as it is the thickness of the top wall section).
Regarding claim 9, Ting discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that a width of a housing of the optical sensor is less than a distance D between the two of the plurality of the light-emitting elements (see 
Regarding claim 10, Ting discloses all of the limitations of claim 9 as discussed in the claim 9 rejection above and further that H is zero (as shown in Figure 2 – note that H can be the opening between the two pointed edges of the top wall of 131 and therefore the height is zero).
Regarding claim 11, Ting discloses spliced display (see paragraph 0052), comprising at least two display panels of claim 1 (see rejection of claim 1 above).
Regarding claim 12, Ting discloses all of the limitations of claim 11 as discussed in the claim 11 rejection above and further that the two of the plurality of the light- emitting elements are adjacent light-emitting elements in a diagonal direction (the tiled displays as shown in Figures 8 and 9 are laid out as shown in Figure 7A).
Regarding claim 13, Ting discloses all of the limitations of claim 11 as discussed in the claim 11 rejection above and further that the two of the plurality of the light- emitting elements are adjacent light-emitting elements in a horizontal direction (the tiled displays as shown in Figures 8 and 9 are laid out as shown in Figure 7A).
Regarding claim 14, Ting discloses all of the limitations of claim 11 as discussed in the claim 11 rejection above and further that the two of the plurality of the light- emitting elements are adjacent light-emitting elements in a vertical direction (the tiled displays as shown in Figures 8 and 9 are laid out as shown in Figure 7A).

Regarding claim 16, Ting discloses all of the limitations of claim 11 as discussed in the claim 11 rejection above and further that a width of a housing of the optical sensor is greater than a distance D between the two of the plurality of the light-emitting elements (see Figure 2 – note that the bottom of the cavity [hole] is larger than the top), the through hole further comprises a part where the optical sensor is disposed, the optical sensor is disposed in the part where the optical sensor is disposed, and the hole exposes the optical sensor (as shown in Figure 2 – note that element 132 is the optical sensor).
Regarding claim 17, Ting discloses all of the limitations of claim 16 as discussed in the claim 16 rejection above and further that H is greater than zero (see Figure 2 – note that H can be the opening in the top wall of element 130 and is certainly greater than zero as it is the thickness of the top wall section).
Regarding claim 19, Ting discloses all of the limitations of claim 11 as discussed in the claim 11 rejection above and further that a width of a housing of the optical sensor is less than a distance D between the two of the plurality of the light-emitting elements (see Figure 7A), the through hole further comprises a part where the optical sensor is disposed, the optical sensor is disposed in the part where the optical sensor is disposed, and the hole exposes the optical sensor (as shown in Figure 2).
Regarding claim 20, Ting discloses all of the limitations of claim 19 as discussed in the claim 19 rejection above and further that H is zero (as shown in Figure 2 – note that .

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al (US Doc. No. 20210126078) discloses a mobile display with holes in which a camera is inserted.
Woo et al. (US Doc. No. 20210176872) discloses a display with a through-hole for a camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694